Pfeifer, J.,
dissenting. Because of the overwhelmingly important constitutional issues involved in the present case, I would decide the case on its merits. The majority permits an erroneous order of the trial court to become the law in the state of Ohio. The writ of mandamus issued by the trial court affronts the clear delineation of state and federal powers laid down in the United States Constitution. This writ compels the Governor of Ohio to “accord equal treatment to applications for pardon submitted to him by persons convicted under the laws of the United States, as the treatment accorded to applications for pardon submitted by persons convicted under the laws of the State of Ohio.”
The President of the United States has the exclusive discretionary power to pardon convictions under federal statutes. Section 2, Article II of the Constitution of the United States. A state governor may only pardon state offenses. Governor Celeste was constitutionally correct when he denied appellant’s request for a pardon.
Additionally, the trial court’s use of the writ of mandamus trespasses upon the powers constitutionally reserved solely for the Governor. According to Section 11, Article III of the Ohio Constitution, the Governor “shall have power, after conviction, to grant reprieves, commutations, and pardons, for all crimes and offenses, except treason and cases of impeachment, upon such conditions as he may think proper [.]” (Emphasis added.) The Governor’s pardon power is *433purely discretionary. This discretionary pardon power can neither be regulated, nor enhanced, by the judiciary’s mandamus power. Jenkins v. Knight (1956), 46 Cal.2d 220, 293 P.2d 6.
I would affirm the holding of the court of appeals. Governor Voinovich should stamp “incorrect address” on appellant’s request for a pardon, and forward it to “1600 Pennsylvania Ave., Washington, D.C.,” so that it may be reviewed by the one official empowered to grant the request.